Citation Nr: 0502716	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability and if so whether the reopened claim 
should be granted.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left eye disability and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1980, and active duty for training in June 1981 and 
July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The veteran testified before a hearing officer at the RO in 
April 2003.  A transcript of the veteran's hearing has been 
associated with the claims folder.

The issues of entitlement to service connection for headaches 
and whether new and material evidence has been submitted to 
reopen the veteran's claims for service connection for a back 
disability and a left eye disability are decided herein, 
while the reopened issue of entitlement to service connection 
for a back disability is the subject of the Remand portion of 
this document.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matters decided herein have 
been accomplished.  

2.  Chronic headaches were not present in service, and are 
not etiologically related to service.  

3.  In a decision of March 1983, the RO denied the veteran's 
claim of entitlement to service connection for left eye 
disability.

4.  In a decision of September 1998, the RO denied the 
veteran's claims of entitlement to service connection for low 
back disability and left eye disability.  

5.  With respect to the veteran's claimed low back 
disability, the evidence received since the September 1998 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is so 
significant by itself or in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.  

6.  With respect to the veteran's claimed left eye 
disability, the evidence received since the September 1998 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  Disability manifested by headaches was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
left eye disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim for 
service connection for headaches.  The VCAA and some of the 
implementing regulations are applicable to the veteran's 
claims to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date. 66 Fed. Reg. 
45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen a claim for service connection 
for low back disability.  Therefore, no further action under 
the VCAA or the implementing regulations is required with 
respect to this matter.

With regard to the veteran's claim of service connection for 
headaches and his claim to reopen a claim for service 
connection for left eye disability, the Board notes that 
through a letter dated in November 2001, the Statement of the 
Case and a Supplemental statement of the Case, the veteran 
was informed of the evidence and information necessary to 
substantiate these claims, the information required of him to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit if he did not 
desire the RO to obtain the evidence on his behalf.  

Although the veteran was not specifically informed to submit 
any pertinent evidence in his possession, he was informed to 
either submit the required evidence or to provide the 
information and authorization necessary for the RO to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  In 
addition, the initial notice required under the VCAA was 
provided prior to the initial adjudication of the veteran's 
claims.  Accordingly, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claims.  In fact, an August 2004 report of contact form 
indicates that the veteran had no further evidence to submit.  
The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim to reopen a claim 
for service connection for left eye disability; however, 
neither the VCAA nor the implementing regulations require VA 
to afford a claimant a VA examination before the receipt of 
new and material evidence to reopen a claim.  The Board has 
also determined that a VA examination is not required in 
response to the veteran's claim for service connection for 
headaches because the medical evidence currently of record is 
sufficient to decide this claim and there is no reasonable 
possibility that the results of a VA examination would 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

II.  Analysis

i.  Service Connection for Headaches

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
headaches.  

The veteran maintains that he was in a motor vehicle accident 
while stationed in Germany in 1978, and struck his head.  He 
argues that this is the source of his currently claimed 
headaches.

VA outpatient treatment records associated with the claims 
folder do not show any treatment for headaches.

Treatment records from Med-East Medical Walk-In Center 
indicate that the veteran was seen in March 1997 for a 
headache.  Advil and use of a warm compress were recommended.  
Other records show recurrent sinusitis, with accompanying 
headaches.

At his April 2003 RO hearing, the veteran testified that he 
was riding in a truck while stationed in Germany, and struck 
his head during an accident.  

On review of the evidence of record, the Board concludes that 
service connection for headaches is not warranted.  In this 
regard, the Board notes that there is no medical evidence 
suggesting that the claimed disability was present in service 
or until many years thereafter, nor is there any medical 
evidence of a nexus between this claimed disorder and the 
veteran's military service.  In fact, medical evidence 
contains only one instance of treatment for a headache, in 
March 1997, many years after the veteran's service.  The 
Board notes that in August 2004 the veteran  indicated that 
there was no further evidence to submit.

The evidence of a nexus between the veteran's claimed 
headaches and his military service is limited to the 
veteran's own statements.  While the veteran is competent to 
attest to matters susceptible to lay observation, he is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Whether this current disability is related 
to his service is a medical question.  Therefore, the 
veteran's lay opinion concerning the etiology of the 
disability is of no evidentiary value.  

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for headaches.  

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

A.  Low Back Disability

The veteran's service medical records show that he complained 
of low back pain in November 1978.  His 1980 discharge 
physical examination report shows that the veteran's back was 
found to be normal.  

The RO denied the veteran's claim of entitlement to service 
connection for low back disability in September 1998.  It 
concluded that service connection was not warranted because 
although there was a record of treatment for back pain in 
service, the discharge examination revealed a normal back, 
with no disability.  The RO also indicated that the evidence 
did not demonstrate a link between the veteran's in service 
complaint and any current back disability.

The evidence of record at the time of the RO's September 1998 
decision included the veteran's service medical records.

Also of record at the time of the September 1998 decision 
were reports of two VA examinations, conducted in April 1981 
and January 1983.  Neither addressed the veteran's back.

The veteran sought to reopen his claim in December 2000.  

Treatment records were subsequently obtained from Med-East 
Medical Walk-In Center.  Low back strain was assessed in 
February 1991.  

VA treatment notes indicate that the veteran underwent 
physical therapy for his low back in 2003.  

At his April 2003 hearing, the veteran testified that he had 
injured his back lifting a lawn mower while on active duty 
for training.

Subsequently in April 2003, the veteran submitted records 
from the U.S. Army Reserve showing that he was ordered to 
active duty for training in June 1981 and July 1982.  The 
veteran also submitted a June 1981 medical record showing 
that the veteran complained of one week's low back pain 
secondary to lifting a lawn mower.  The assessment was muscle 
spasm.

In a November 2004 statement, the veteran stated that he had 
undergone physical therapy, which he continued at home.  

The evidence received since the RO's September 1998 denial 
includes records of military, VA and private treatment, 
statements from the veteran, and the veteran's April 2003 
testimony.  Service medical records show that the veteran 
complained of low back pain in June 1981 after lifting a lawn 
mower.  The veteran's April 2003 testimony included 
statements concerning that event.  This is not cumulative or 
redundant of the evidence previously of record.  Moreover, 
the evidence showing low back complaints in service is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Therefore, it is 
new and material, and reopening of the veteran's claim of 
entitlement to service connection for low back disability is 
in order.

B.  Left Eye Disability

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to any 
acquired eye disability.

Service connection was initially denied by unappealed rating 
decision of March 1983.  

Private treatment records from February 1998 show that the 
veteran reported having worn glasses briefly during his 
youth.  He complained of difficulty driving, especially at 
night.  Presbyopia was noted.

The RO again denied the veteran's claim in an unappealed 
decision of September 1998.  It was noted that there was no 
evidence of an eye disability in service.  The RO also noted 
that the veteran was treated for a congenital eye disability 
in February 1998.

The veteran sought to reopen his claim in December 2000.  

VA optometry progress notes beginning in September 2000 
reveal that the veteran was followed for elevated ocular 
pressure bilaterally.  Retinal holes were treated in October 
2001.  Records of subsequent follow-up evaluations are of 
record.

At his April 2003 hearing, the veteran testified that he had 
been advised of a possible eye disability in the course of 
treatment for an unrelated disorder in 1992.  He stated that 
the provider had recommended follow up.

The material associated with the veteran's claims file since 
the September 1988 decision consists of additional VA 
treatment records, his written statements and his testimony 
at hearings.  

The pertinent medical evidence added to the record documents 
the recent treatment of the veteran's left eye condition.  
However, none of the medical evidence added to the record 
tends to even suggest that any current left eye disability 
originated in or increased in severity during his period of 
military service.  No competent evidence has been submitted 
to support the veteran's assertions that his current left eye 
disability was due to disease or injury that was incurred in 
or aggravated by service.  Accordingly, it cannot be viewed 
as being material for the purpose of reopening the claim.  

In view of the foregoing, the Board concludes that additional 
evidence associated with the claims file since the September 
1998 decision, when viewed either alone or in light of the 
evidence previously of record, is not new and material for 
the purpose of reopening the claim of service connection for 
a left eye disability.  




ORDER

Entitlement to service connection for headaches is denied.

As new and material evidence has been submitted, reopening of 
the claim of entitlement to service connection for low back 
disability is granted..  

In the absence of new and material evidence, the petition to 
reopen the claim of entitlement to service connection for 
left eye disability is denied.  


REMAND

As an initial matter the Board notes that the VCAA and the 
implementing regulations are also applicable to the veteran's 
reopened claim for service connection for low back 
disability.

As noted in the discussion above, the veteran complained of 
low back pain in November 1978.  Service medical records also 
show that the veteran presented with complaints of low back 
pain in June 1981, during active duty for training.  In light 
of the Board's reopening of the veteran's claim, the RO 
should schedule him for a VA examination to address the 
nature and etiology of his current low back disability.

Accordingly, the reopened claim for service connection for 
low back disability is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should arrange for 
the veteran to be afforded an examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
any currently present low back 
disability.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folders must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
Any indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to each currently present low 
back disorder as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


